     Case 3:20-cv-00203-MMD-WGC Document 11 Filed 10/26/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      CHRISTIAN ANTHONY RODRIGUEZ,                       Case No. 3:20-cv-00203-MMD-WGC

7                                    Petitioner,                         ORDER
               v.
8

9      GETTERE, et al.,

10                               Respondents.

11

12            In this 28 U.S.C. § 2254 habeas matter, the Court previously denied pro se

13    Petitioner Christian Anthony Rodriguez’s application to proceed in forma pauperis and

14    directed him to pay the full fee pursuant to 28 U.S.C. § 1915 (ECF No. 9). He submitted

15    a filing that he styled as a letter explaining that he had lost the Court’s order and was

16    unsure in which of his pending cases he was supposed to pay the filing fee (see ECF No.

17    9). The Court cautions Rodriguez that a letter is not a proper way to seek action of the

18    Court; in the future any requests for action should be in the form of a motion. However,

19    the Court will give Rodriguez an additional 30 days to pay the filing fee.

20            It is therefore ordered that Petitioner has 30 days from the date this order is entered

21    in which to have the $5.00 filing fee sent to the Clerk. Failure to do so may result in the

22    dismissal of this action. The Clerk is directed to retain the petition but not file it at this

23    time.

24            DATED THIS 26th day of October 2020.

25

26

27                                                 MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28
